Mr. William E. Carroll        Opinion No. W-798
District Attorney
P. 0. Box 5938                Re:   Whether the County Court
Jasper, Texas                       of Sabine County has the
                                    jurisdiction to sit as the
                                    Juvenile Court of Sabine
                                    County in view of the pro-
                                    visions of Senate Bill 19,
                                    Acts of the 56th Legisla-
                                    ture, Second Called Session,
                                    1959, Chapter 6, page 90,
Dear Mr. Carroll:                   Article 1970-310, 7.C.S.
             You have asked this office for an opinion on the
following question:
             11     whether or not the County
        Court of'S:bine County, Texas still has
        jurisdiction to sit as the Juvenile Court
        of Sabine County, Texas in view of the
        56th Legislature's having transferred
        all civil jurisdiction of the County
        Court of Sabine County, with the excep-
        tion of probate jurisdiction, to the
        District Court of Sabine County. . . .'
        Senate Bill 19, Acts of the 56th Legislature, Second
Called Session, 1959, Chapter 6, age 90 (codified as Article
1970-310, 'Jernon'sCivil StatutesP , provides in part as fol-
lows:
             "Section 1. The county courts of
        the Counties of Sabine and San Augustine
        shall retain and continue to have and
        exercise the general criminal jurisdic-
        tion, both original and appellate, and
        the general jurisdiction of probate
        courts, and all jurisdiction other than
        in civil matters, including eminent do-
        main jurisdiction of which is here con-
        ferred on the district court for said
Mr. William E. Carroll, page 2 (WW-798)


        counties, now or hereinafter conferred
        upon such county courts by the Constitu-
        tion and laws of the state, and shall
        retain all jurtsdiction and power to
        issue writs necessary to the enforcement
        of their jurisdiction, and to punish con-
        tempt; but said county courts shall have
        no civil jurisdiction, except as to final
        judgments referred to in Section 2 hereof.
             "Sec. 2. The district court of the
        First Judicial District having jurisdiction
        in said Counties of Sabine and San Augustine
        shall have and exercise jurisdiction in mat-
        ters of eminent domain and in all other mat-
        ters and cases of a civil nature whether the
        same be of original jurisdiction or of appel-
        late jurisdiction, over which, by the General
        Laws of the State of Texas now existing and
        hereinafter enacted, the county courts of
        said counties would have had jurisdiction,
        and all pending civil cases shall be and the
        same are hereby transferred to the First
        Judicial District Court, and all writs and
        processes heretofore issued by or out of
        said county courts in said civil cases shall
        be and the same are hereby made returnable
        to the next term of the district court, in
        and for said counties. . . .'
         We thus have the question of whether a Juvenile
Court is a court of criminal or civil jurisdiction.
         Section 13 of Article 2338-1, Vernon's Civil
Statutes, reads in part as follows:
              II
               . . .
              "No adjudication upon the status of
         any child in the jurisdiction of the court
         shall operate to impose any of the civil
         disabilities ordinarily imposed by convic-
         tion, nor shall any child be deemed a
         criminal by reason of such adjudication,
         nor shall such adjudication be deemed a
         conviction, nor shall any child be charged
IQ. w~iliam E. Carroll, page 3 (W-798).


        with or convicted of a crime in any
        court. The disposition of a child
        or any evidence given in the court
        shall not be admissible as evidence
        against the child in any case or pro-
        ceeding in any other court other than
        another Juvenile Court, nor shall such
        disposition or evidence operate to dis-
        qualify a child in any future civil
        service examination, appointment or
        application."
         It is noted that the purpose clause found in
Chapter 204 of the 48th Legislature at page 313, states
the intention of the Legislature at the time the provi-
sions of Article 2338-1, Vernon's Civil Statutes, were
enacted, when they stated:
             "An Act the purpose of which is to
        change the method for handling delinquent
        children from the present crI.minalproced-
        ure to guardianship in order to secure for
        each child coming within the Act such care,
        guidance and control as will serve the child's
        welfare and the best interest of the state;
        . . .' (Emphasis added),
         The Court in Lazaros v. State, 22% S.W.2d 972
(Tex.Civ.App. 1950) heid that proceedings declaring a
child to be delinquent is a civil and not a criminal
proceeding, and cited the Supreme Court case of Dendy v.
Wilson, 142 Tex. 460, 179 S.W.2d 269 (1944).
         Section 4 of Article 2338-1, Vernon's Civil Statutes,
provides in part as follows:
              "There is hereby established as fol-
         lows in each county of the State a court
         of record to be known as the juvenile court,
         having such jurisdictions as may be neces-
         sary to carry out the provisions of this
         Act.
              "In all counties having only one (1)
         district court and having a juvenile board,
         such board shall designate the county court
         or the district court to be the juvenile
Mr. William E. Carroll, page 4 (Ww-798).


          court for such county, and in all other
          counties having only (1) district court,
          but no juvenile board, the county judge
          and the district judge of such county
          shall designate the county or district
          court of such county as the juvenile
          court.   .   .   . ‘I

         It is our opinion that since all civil jurisdiction
has been transferred from the County Court to your District
Court, with some exceptions, and since juvenile cases are
civil proceedings, it is our opinion that juvenile jurisdic-
tion was transferred to the District Court and that the Judge
of the District Court is now Juvenile Judge in the several
counties of your district.
         Cur opinion is consistent with Attorney General's
Opinion ~~-785 (1960), a copy of which is enclosed.
                                  SUMMARY
             The County Judge of Sablne County no
             longer has jurisdiction to sit as
             the Juvenile Judge of Sabine County
             in view of the provisions of Senate
             Bill 19 , Acts of the 56th Legislature,
             Second Called Session, 1959, Chapter
             6, page 90 (codified as Article 1970-
             310, Vernon's Civil Statutes).
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas


LFP:mfh                                 Leon F. Pesek
                                        Assistant
APPROVED:
OPXION COMMITTEE
W. v. Geppert, Chairman
W. Ray Scruggs
B. H. Timmins, Jr.
Linward Shivers
Martin DeStefano
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore